Citation Nr: 1230561	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for throat cancer, to include as due to exposure to herbicides.

2.  Entitlement to a disability rating higher than 10 percent for a shell fragment wound of the right ankle with a retained foreign body (right ankle shell fragment wound disability).

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to October 1971, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge, Purple Heart Medal, and the Army Commendation Medal with "V" device.

This appeal to the Board of Veterans' Appeals (Board) is from July 2004 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These claims were previously before the Board in August 2009.  At that time, the Board denied entitlement to service connection for throat cancer and remanded the issues of entitlement to a disability rating higher than 10 percent for a shell fragment wound of the right ankle with a retained foreign body and entitlement to service connection for a left wrist disorder for further development.  

The Veteran appealed the Board's denial of entitlement to service connection for throat cancer to the United States Court of Appeals for Veterans Claims (Court), which in a May 2010 order, granted the parties' joint motion for partial remand, vacating the Board's August 2009 decision as to the claim of entitlement to service connection for throat cancer and remanded the case for compliance with the terms of the joint motion.

In May 2011, the Board remanded the present matter for additional development.  

The Veteran's right ankle shell fragment wound disability claim, his claim of service connection for throat cancer and his claim seeking a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative arthritis of the left wrist had its onset during service.


CONCLUSION OF LAW

Degenerative arthritis of the left wrist was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative arthritis of the left wrist, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran asserts service connection is warranted for his left wrist disability because it developed during his Vietnam combat service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic disorders, such as arthritis, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served in combat and states that his left wrist was injured at the same time his service-connected right ankle was injured when he was ambushed while serving in Vietnam.  He states that an ammunition box fell on his left wrist and hand.  The Veteran's claimed injury is consistent with the circumstances, conditions and hardships of his service as his medals reflect that he saw combat and his military occupation specialty was equipment storage specialist.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  

The medical evidence shows that the Veteran has currently diagnosed as having degenerative arthritis of the left wrist.  Further, the Board finds that he is competent to report observing problems with his left wrist since serving in combat in Vietnam, and that his account of having injured his left wrist in service is credible given that the medical evidence of record shows no post-service injury to the left wrist.  Moreover, the Board finds that the evidence is not sufficient to rebut the presumption that his left wrist disability became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related injury, the credible report of left wrist problems since service, and the diagnosis of degenerative arthritis of the left wrist, the Board finds that service connection for a left wrist disability is warranted because the disability had its onset in service.  


ORDER

Service connection for arthritis of the left wrist is granted.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2011, the Board remanded the issue of service connection for throat cancer to the RO in accordance with the joint motion for remand to obtain a VA examination with an opinion to determine the nature, extent, onset and etiology of any residuals of throat cancer found to be present.  The examiner was specifically asked to opine whether it is at least as likely as not that any residuals of throat cancer found to be present are related to or had their onset during service or within one year of his discharge from active duty, and particularly, to his exposure to herbicides in service.  In September 2011, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's cancer was less likely as not caused by or a result of military duty or Agent Orange herbicide exposure or had its onset within one year of discharge from active duty.  The examiner explained that the Veteran was discharged in 1971 and his pharyngeal cancer was diagnosed in 1999, which was not during active duty or within one year of service.  Regarding exposure to herbicides, the examiner stated that the Veteran's cancer of the uvula in the pharynx was not one of the currently recognized conditions related to Agent Orange exposure. 

The Board finds that the examiner's opinion is not adequate as she did not provide an opinion on whether the Veteran's throat cancer is related to herbicide exposure on a direct basis.  Her opinion was based only on the cancer not being included in the list of the presumed diseases or disabilities due to herbicide exposure.  Furthermore, she merely states that the cancer was not diagnosed during service, but did not provide an opinion as to whether it is related to service in any way.  As such, another remand is required to correct this deficiency.  Stegall.

As to the Veteran's right ankle shell fragment wound claim, as the Board noted in the August 2009 remand, the Veteran's right ankle shell fragment wound disability had to be remanded because the examinations conducted in March 2004, June 2004, and March 2009 were inadequate for rating purposes.  The Board explained that the deficiencies included a failure to identify the muscle group involved, the extent of muscle damage, the nature and extent of the nerve damage and whether there Veteran had a painful right ankle scar as a residual of the disability. 

The Veteran's service treatment records show that he sustained a fragment wound of the right ankle in March 1970.  The wound was cleaned and dressed.  The Veteran later developed a staph infection at the wound site.  At that time, the Veteran's right ankle displayed some post-tibial nerve damage.  Indeed, beginning in May 1970, the Veteran received a permanent profile for limited duty because of this nerve damage; the diagnosis was retained fragment wound right ankle with nerve damage posteriol tibial nerve.  The service treatment records reflect repeated complaints of right ankle pain and swelling in May, June and August 1970.  In addition, at separation, the examination revealed that he had a right ankle scar.

The Veteran was afforded a VA examination in September 2011.  Unfortunately, the examination is likewise inadequate for rating purposes because the examination report does not provide the information requested by the Board in the August 2009 remand, which is necessary to adjudicate the merits of this claim.  The Court has held "that a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board has no discretion and must remand this claim for further development.  

Further, in this decision, the Board grants service connection for degenerative arthritis of the left wrist.  On remand, the RO must implement this grant and assign a disability evaluation and effective date.  In addition, in the May 2011 remand the Board requested an opinion as to whether it was at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; post-operative degenerative joint disease of the right knee, rated as 10 percent disabling; shell fragment wound of the right ankle, rated as 10 percent disabling; and instability of the right knee, rated as 10 percent disabling.  In the September 2011 VA examination, the examiner did opine that the Veteran right knee and right ankle did impair physical, but not sedentary, employment.  However, these disabilities were separately assessed, there was no determination as to their affect on employment in the aggregate, and service-connected PTSD was not addressed.  As such, another remand is required to correct this deficiency.  Stegall.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service throat cancer.  The Veteran should also be notified that he may submit statements describing fully the various symptoms resulting from his right ankle, to include any orthopedic, muscle, neurologic and/or scar residuals, as well as the impact of his service-connected disabilities on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed right ankle and throat cancer that have not already been submitted.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's throat cancer.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that any residuals of throat cancer found to be present are related to or had their onset during service or within one year of his discharge from active duty, and particularly, to his exposure to herbicides in service.  Specifically, the examiner should comment on whether the Veteran's throat cancer is related in any way to service, including related to exposure to herbicides on a direct basis.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, make arrangements for the Veteran to have appropriate examination to determine the current condition of his shell fragment wound of the right ankle with a retained foreign body.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be conducted.  The examiner should identify all residuals attributable to the Veteran's service-connected fragment wound to the right ankle, to include any scars, muscle, orthopedic, and neurological residuals.

The examiner should report the range of motion measurements for the right ankle, including ankle dorsiflexion and plantar flexion, as appropriate.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should additionally be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) is asked to describe whether pain significantly limits functional ability during flare-ups or when the left and right ankle/foot are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should specifically discuss the severity of any muscle impairment in terms of slight, moderate, moderately severe, and severe, including any muscle impairment of the affected Muscle Groups.  

The examiner must also describe in detail the Veteran's scars, including whether they are painful on examination.

The examiner should also identify the nature and extent of the neurologic residuals that were initially shown in service and identify the nerves involved.  

All findings and conclusions should be set forth in a legible report.

5.  Schedule the Veteran for an appropriate VA examination regarding entitlement to TDIU.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  All service-connected disabilities should be evaluated, and a separate VA psychiatric examination should be conducted if necessary to determine the nature, extent and severity of the Veteran's PTSD.  

Thereafter, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities of PTSD, post-operative degenerative joint disease of the right knee, shell fragment wound of the right ankle, arthritis of the left wrist and instability of the right knee, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

6.  Then, after assigning a disability evaluation and effective date for the Veteran's degenerative arthritis of the left wrist, readjudicate the Veteran's throat cancer and shell fragment wound of the right ankle claims, and if not rendered moot, readjudicate whether a TDIU is warranted.  In readjudicating the Veteran's right ankle claim, the RO must specifically consider whether separate ratings are warranted for muscle, orthopedic, nerve and scarring residuals.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


